SHAHOOD, J.
This an appeal by Ernest Simmons f?om a judgment of guilt and sentence wherein appellant claims the trial court erred in failing to give him credit for all jail time previously served. Since there is nothing in this record which substantiates appellant’s claim of entitlement to additional credit for jail time served, we affirm without prejudice to appellant’s seeking additional credit under rule 3.850. See Walker v. State, 725 So.2d 1277 (Fla. 4th DCA 1999).
Appellant also contends the trial court erred in imposing an illegal excessive prison sentence that exceeded the statutory maximum for three counts. We also affirm on that issue. See State v. Myers, 713 So.2d 1013 (Fla. 1998).
We therefore affirm without prejudice to seek additional credit by motion under rule 3.850.
DELL and GROSS, JJ., concur.